Citation Nr: 1631442	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for service-connected costochondritis.  

2.  Entitlement to an initial, compensable disability rating for service-connected hemorrhoids.  

3.  Entitlement to an initial, compensable disability rating for service-connected onychomycosis affecting all toenails.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right foot, status post bunionectomy and strain, with degenerative joint disease (DJD) of the right 1st metatarsophalangeal (MTP) joint.  

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot, status post bunionectomy and strain, with DJD of the left 1st MTP joint.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1991 and from February 1999 to April 2011.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the May 2012 rating decision, the RO awarded service connection and assigned separate, noncompensable, initial disability ratings for each of the disabilities listed on the first page of this decision, among others.  In June 2012, the Veteran subsequently filed a notice of disagreement (NOD) regarding the initial ratings assigned to the disabilities listed above.  The RO subsequently awarded an increased 10 percent initial rating for the right and left foot disabilities.  See rating decisions dated April 2013 and September 2013.  Although the April and September 2013 rating decisions indicated this was a full grant of benefits, there are potentially higher ratings available, including on an extraschedular basis or via a different diagnostic code.  Thus, those issues remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records that have been considered by the RO in the statements of the case issued in September 2013 and August 2014.  

For reasons explained below, the issues of entitlement to an increased initial disability rating for the service-connected right and left foot bunionectomy disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected costochondritis has been manifested by chest pain that has resulted in no more than moderate impairment to Muscle Group XXI.

2.  Throughout the appeal period, the Veteran's service-connected hemorrhoids disability has been mild, as it is manifested by one small, internal hemorrhoid that is reducible and characterized by itching, pain, and redundant tissue, without evidence of thrombosis.

3.  Throughout the appeal period, the Veteran's service-connected onychomycosis of the toenails has been manifested by discoloration and improper growth of the toenails which affects less than 5 percent of her entire body and none of her exposed areas and has not required systemic therapy, including the use of corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 10 percent, but no higher, for the Veteran's service-connected costochondritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.56, 4.73, Diagnostic Code (DC) 5321 (2015).

2.  The criteria for an initial compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, DC 7336 (2015).

3.  The criteria for an initial compensable rating for onychomycosis of the toenails are not met.  38 U.S.C.A. §§ 1155 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.118, DC 7899-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Id. at 126.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Costochondritis

The May 2012 rating decision on appeal granted service connection for costochondritis and assigned an initial, noncompensable rating, effective from May 1, 2011.  The Veteran perfected an appeal as to the initial rating assigned, asserting that her disability warrants a higher rating.  

The Veteran's costochondritis is evaluated under 38 C.F.R. § 4.73, DC 5399-5321.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  Id.  

The hyphenated diagnostic code assigned for the service-connected disability at issue indicates that an unlisted muscle injury, under DC 5399, is the service-connected disorder, while the residual condition (to which the Veteran's costochondritis is rated by analogy) is an injury to muscle group XXI, which is evaluated under DC 5321.  

Muscle group XXI the muscles of respiration, including the thoracic muscle group.  Under DC 5321, a noncompensable (zero percent) rating is assigned for a slight impairment, while a 10 percent rating is assigned for a moderate impairment and a 20 percent rating is assigned for a severe or moderately severe impairment.  

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. §4.55 and 4.56.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

The service treatment records (STRs) reflect that, in January 2010, the Veteran sought treatment for substernal chest pain that extended to her back and was associated with movement.  At that time, the Veteran reported that the pain had been present for one week and occurred three to four times a day before resolving spontaneously.  Objective examination revealed tenderness to the inferior sternum, although visual inspection of the chest did not reveal any abnormality.  The assessment was costochondritis and the Veteran was prescribed ibuprofen.  Subsequent STRs show that the Veteran continued to complain of intermittent, sharp chest pain that occurred with lifting and was treated with ibuprofen.  See STRs dated May 2010 and January 2011.  

As noted during service, the preponderance of the pertinent evidence reflects that the Veteran's costochondritis continues to be manifested by chest pain.  

During the September 2011 VA examination, the Veteran reported that her costochondritis was manifested by sharp chest pain that has come and gone since service but has not required hospitalization or surgery.  The examiner noted the Veteran's chest pain seemed to affect the costochondral junctions throughout her chest but did not involve bone infection and was somewhat relieved with ibuprofen.  X-rays of the ribs were normal.  There was also no evidence of flare-ups of the condition and there were no associated scars.  The September 2011 VA examiner noted the Veteran's costochondritis had minimal impact on her usual occupation and daily activities, as her pain was aggravated by using her upper extremities to lift, carry, and reach, but the Veteran was able to work despite the pain.  

Subsequent VA treatment records document the Veteran's complaints of intermittent chest pain since service.  The Veteran has asserted that her chest pain is worse when she moves and takes a breath but has been stable for several years.  See October 2012 VA treatment record.  

During the June 2016 Board hearing, the Veteran testified that her costochondritis is manifested by weakness and loss of muscle power at different times.  She also endorsed sharp pain in her chest that extends to her back, occasionally wakes her up at night, and takes her breath away.  She reported having flare-ups that occur sporadically, which last a few minutes and are manifested by trouble breathing and intense pain.  The Veteran testified that her costochondritis interferes with work, as her job as a pharmacy technician requires a lot of bending and using her arms for reaching and bending, but she stated that there is no pattern to her symptoms, as they could occur at work or home or while she is cleaning or sleeping.  

In evaluating this claim, the Board initially notes that, because the Veteran's disability is assigned by analogy to a muscle injury, the exact characteristics of a muscle injury, as described in the rating criteria (i.e., penetrating wounds) are not adequate descriptors of the Veteran's overall disability picture.  Nevertheless, the Board is mindful of 38 C.F.R. § 4.40, which states that, with respect to disabilities of the musculoskeletal system, "functional loss . . . may be due to pain."

In this context, the Board notes that, while no associated bone or joint abnormalities have been identified as related to the Veteran's costochondritis, the service and post-service evidence reflect that she has consistently complained of fatigue-pain, a cardinal sign and symptom of muscle disability, which is incurred and worsened with movement, including movement of her upper extremities, but may also occur spontaneously while sleeping.  Given the evidence of in-service treatment for costochondritis and consistent complaints of one of the cardinal signs and symptoms of muscle disability, and after resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's service-connected disability has more nearly approximated a moderate disability throughout the pendency of this appeal.  Accordingly, a 10 percent rating is warranted under DC 5321.  

The Board has considered whether a rating in excess of 10 percent is warranted under DC 5321; however, the evidence does not show symptoms that are consistent with a moderately severe or severe impairment, including prolonged treatment or hospitalization during service, inability to keep up with work requirements as a result of the disability, or evidence of impaired respiratory function or decreased strength and endurance in the upper extremities.  In this regard, the Board notes the Veteran testified that she experiences weakness and loss of muscle power as a result of her costochondritis; however, as noted, a complete review of the lay and medical evidence of record shows that her costochondritis is manifested by sharp pain that impairs her ability to perform certain movements, when present, as opposed to weakness, loss of muscle power or strength, or other functional loss in the costochondral junctions or upper extremities.  Therefore, the Board finds that the Veteran's costochondritis is moderate, at best, and warrants no more than a 10 percent rating under DC 5231.  

The Board has also considered whether a rating in excess of 10 percent is warranted under other potentially applicable diagnostic codes.  Costochondritis involves the rib and its cartilage.  See Dorland's Illustrated Medical Dictionary, 431 (31st Ed., 2007).  As a result, the Veteran's costochondritis may be rated under DC 5297, for removal of the ribs; however, a 20 percent rating under that DC requires the removal of at least two ribs, which is not analogous to the Veteran's primary symptom of chronic pain.  The Veteran's costochondritis could also be evaluated as arthritis or bursitis under DCs 5003 and 5019, respectively; however, because those disabilities are evaluated based upon limitation of motion of the affected parts and the evidence does not show that the Veteran experiences limitation of motion in any affected area, including her chest and upper extremities, the Board finds that those diagnostic codes do not assist the Veteran in obtaining a rating higher than 10 percent.  

Finally, the Board finds there is no basis for staged rating of the Veteran's costochondritis pursuant to Hart, as the lay and medical evidence shows the Veteran's costochondritis has been consistently manifested by symptoms that more nearly approximate a 10 percent rating throughout the appeal period.  

Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the award of an initial 10 percent rating, but no higher, for service-connected costochondritis.  In making this determination, all evidence has been considered and all reasonable doubt resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Hemorrhoids

The Veteran's hemorrhoids are evaluated noncompensable under 38 C.F.R. § 4.114, DC 7336, effective from May 1, 2011.  See May 2012 rating decision.  Under that code, a noncompensable rating is assigned for mild or moderate symptoms, while a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

The December 2011 VA examination report reflects that the Veteran reported pain and painful bowel movements associated with her hemorrhoids, but she denied experiencing itching, diarrhea, swelling, or perianal discharge.  She denied having fecal incontinence, current rectal bleeding, rectal prolapse, proctitis, anal fistula, or fecal leakage.  She also denied receiving any treatment for her hemorrhoids.  Objective examination revealed a small, pea-sized, internal hemorrhoid at six o'clock which was not thrombosed, prolapsed, or bleeding.  The examiner noted there was redundant tissue but stated that the hemorrhoid was reducible.  There was normal sphincter tone and the size of her rectum and anus were normal.  There were no signs of anemia or fissures.  The VA examiner noted that the Veteran's hemorrhoids have a minimal effect on her usual occupation and daily activities.  

VA treatment records note the Veteran's medical history of having hemorrhoids.  In March 2013 a colonoscopy revealed one raised polyp in the rectum that measured four to five millimeters, which was removed with minimal blood loss.  In April 2014, she reported that the hemorrhoids were not painful.  

During the June 2016 hearing, the Veteran testified that she experiences hemorrhoids once or twice a week that itch and are very painful.  She testified that she treats her hemorrhoids by using different ointments and changing her diet to eat vegetables and drinking smoothies to make her bowels softer, as hard bowel movements always result in hemorrhoids.  She reported missing work as a result of her hemorrhoids and stated that she has considered having surgery to remove them.  

Based on the foregoing, the Board finds that a compensable rating is not warranted for the Veteran's hemorrhoids at any point during the appeal period.  Indeed, while the evidence shows the Veteran's hemorrhoids are manifested by itching, pain, and redundant tissue, there is no lay or medical evidence showing that the hemorrhoids are large, thrombosed, or have been irreducible at any point during this appeal.  Rather, the evidence shows that the Veteran has one, small internal hemorrhoid that is reducible.  In evaluating this claim, the Board has considered the Veteran's testimony that her hemorrhoids flare-up once or twice a week, which suggests frequent recurrence; however, the preponderance of the evidence reflects that the Veteran's hemorrhoids are no more than mild, as they are manifested by itching, pain, and redundant tissue, without objective evidence of more severe symptoms, such as large size, thrombosis, persistent bleeding, anemia, or fissures.  

As the Veteran's symptoms are mild, her hemorrhoids do not meet the criteria for a compensable rating under DC 7336. 

The Board also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's hemorrhoids but finds that no higher rating is assignable under any other diagnostic code.  Indeed, there have been no objective findings of any rectum prolapse, stricture or loss of sphincter control to warrant evaluation under other diagnostic codes, specifically 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7333, and 7334.  Indeed, the September 2011 VA examiner specifically noted that none of these conditions was present and the other evidence of record does not reflect that these conditions have been manifest at any time during the appeal period.  As such, no other diagnostic code is more applicable in this case. 

The evidence shows the Veteran's service-connected hemorrhoids have remained relatively stable throughout the appeal period.  Therefore, the Board finds there is no basis for staged rating of the hemorrhoids disability, pursuant to Hart, supra. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a compensable disability rating for the Veteran's service-connected hemorrhoids, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Onychomycosis

Service connection for onychomycosis of the toenails was awarded in May 2012, at which time the RO assigned an initial, noncompensable rating pursuant to 38 C.F.R. § 4.118, DC 7899-7806, effective from May 1, 2011.  

The hyphenated diagnostic code assigned for the service-connected onychomycosis indicates that an unlisted skin injury, under DC 7899, is the service-connected disorder, while the residual condition (to which the Veteran's onychomycosis is rated by analogy) is dermatitis or eczema, which is evaluated under DC 7806.  

Under DC 7806, a zero percent rating is assignable for dermatitis or eczema when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than topical therapy was required in the past 12-month period.  A 10 percent rating is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assignable where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

Notably, the Court recently held that, for purposes of DC 7806, "systemic therapy" includes a topical corticosteroid.  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).

After reviewing the evidence of record, the Board finds the Veteran's onychomycosis does not warrant a compensable rating at any point during the appeal period.  Indeed, while the STRs shows the Veteran was treated for onychomycosis of the toenails in 2005 and 2008, the preponderance of the pertinent evidence shows that the disability is primarily manifested by discoloration and improper growth of the toenails, without any additional symptoms.  Indeed, during the June 2016 Board hearing, the Veteran testified that her toenails have changed color over time and are now brown in color, which she considers disfiguring.  She also testified that her toenails grow at an angle and upwards and that she gets pedicures every two weeks to manage the nail growth.  The Veteran testified that she is on her feet at work and that she changes her shoes to manage and decrease the pain she experiences as a result of the nails rubbing into the skin of her feet.  

Notably, the September 2011 VA skin examination did not reveal any current symptoms associated with the Veteran's onychomycosis disability, although the examiner noted that the condition affected less than one percent of her entire body and no exposed areas.  The VA treatment records associated with the claims file are also negative for any complaints, treatment, or findings related to the Veteran's onychomycosis during the appeal period.  

Parenthetically, the Board notes that the Veteran was afforded a VA skin examination in October 2012 which resulted in a diagnosis of tinea pedis manifested by scaling of the plantar surface of both feet.  The October 2012 VA examiner noted the Veteran's history of onychomycosis and discoloration of the toenails during service but the examination did not identify any current symptoms affecting the Veteran's toenails and did not indicate that the Veteran's tinea pedis is a manifestation of her onychomycosis.  Therefore, the October 2012 VA examination is not particularly relevant in establishing the current severity of the Veteran's service-connected onychomycosis.  

Based on the foregoing, the Board finds that the criteria for an initial compensable rating for service-connected onychomycosis have not been met.  38 C.F.R. §§ 4.3, 4.7, 4.73.  Indeed, the lay and medical evidence dated throughout the appeal period reflects that the Veteran's onychomycosis has been manifested by discoloration and improper toenail growth, which affects less than 5 percent of her entire body and none of her exposed areas.  There is no lay or medical evidence showing that her onychomycosis has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the appeal period.  Instead, the Veteran has reported that she treats her onychomycosis with regular pedicures.  

In evaluating this claim, the Board has considered the Veteran's competent lay statements, particularly the nature of her symptoms and her testimony that she considers her toenail discoloration to be disfiguring; however, without competent evidence that her onychomycosis affects at least 5 percent of her entire body or exposed areas or has required the use of intermittent systemic therapy, her lay statements do not support the award of a compensable rating for onychomycosis.  

The Board also has considered whether assigning a rating under a different DC would result in a more favorable outcome for the Veteran.  However, the lay and medical evidence of record does not reflect that the Veteran's onychomycosis has resulted in scarring or disfigurement of the head, face, or neck, and the evidence does not reflect that the Veteran's disability is analogous to any other skin disability listed in the Rating Schedule.  Therefore, the diagnostic codes that evaluate skin disabilities, including DCs 7800 to 7805, are not for application in this case.  

For these reasons, the Board finds that the criteria for an initial compensable disability rating for onychomycosis have not been met.  Because the preponderance of the evidence is against a compensable rating, the benefit of the doubt doctrine is not for application and the Veteran's increased rating claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Final Considerations

The Board has considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical."). 

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected costochondritis, hemorrhoids, and onychomycosis disabilities with the established criteria found in the rating schedule.  The Board finds that the symptoms associated with the service-connected disabilities addressed in this decision are fully addressed by the rating criteria under which such disabilities are rated.  Indeed, the ratings currently assigned for each disability contemplate the overall functional loss from the symptomatology attributable to the Veteran's disabilities, to include her chest pain, hemorrhoids, and discolored and improper growth of her toenails, in addition to the functional limitations caused thereby, as detailed above.  There are no additional symptoms of her service-connected disabilities that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of her multiple service-connected disabilities. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with her service-connected disabilities.  As such, extra-schedular consideration is not indicated. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to a specific service-connected disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact her overall disability picture such that the ratings currently assigned are insufficient and require the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the physician who conducted the September 2011 VA examinations noted that the Veteran's costochondritis and hemorrhoid disabilities have a minimal impact on her ability to work, as the Veteran's chest pain is aggravated by using her upper extremities and she has reported missing work because of her hemorrhoids.  Despite the foregoing, there is no indication or allegation that the Veteran's service-connected costochondritis and hemorrhoid disabilities prevent her from securing or obtaining substantially gainful employment, as the evidence reflects that she is able to and has continued to work despite her chest pain and hemorrhoids.  Therefore, the Board finds that TDIU has not been raised by the record and need not be addressed any further.  


ORDER

An initial 10 percent rating for costochondritis is granted, subject to the laws and regulations governing payment of monetary benefits.  

An initial compensable rating for hemorrhoids is denied.

An initial compensable rating for onychomycosis of the toenails is denied.


REMAND

As discussed in the Introduction, in June 2012, the Veteran submitted an NOD as to the RO's May 2012 rating decision - specifically, the initial disability ratings assigned to her service-connected right and left foot residual bunionectomy, costochondritis, hemorrhoid, and onychomycosis disabilities.  

While the RO issued an SOC addressing the increased ratings for the service-connected costochondritis, hemorrhoid, and onychomycosis disabilities, an SOC has not been furnished with respect to the increased rating claim for the service-connected right and left foot residual bunionectomy disabilities.  As noted, while the RO subsequently awarded an increased, initial 10 percent rating for those disabilities, the increased rating claim remained viable on appeal, as higher ratings are available.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Therefore, because a timely NOD placed these issues in appellate status, these matters must be remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, these issues are REMANDED for the following action:

Provide the Veteran with a statement of the case on the issues of entitlement to an initial disability rating in excess of 10 percent for service-connected right foot, status post bunionectomy and strain, with DJD of the right 1st MTP joint and left foot, status post bunionectomy and strain, with DJD of the left 1st MTP joint, based on consideration of all evidence of record.  See 38 C.F.R. § 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200 , 20.202, and 20.302(b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


